Citation Nr: 1024869	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis, to include 
bilateral hips, back, psoriatic arthritis, Marie-Strumpell 
disease, and multiple joints.

2.  Whether new and material evidence has been received to reopen 
a claim for a bilateral leg disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for bilateral ankle 
disability, to include as due to psoriatic arthritis.

5.  Entitlement to an evaluation higher than 30 percent for a 
right foot disability.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina.  The RO denied reopening the 
Veteran's claims and denied an increased rating for his right 
foot disability.  In addition, the RO denied the Veteran's claim 
for service connection for a left foot condition and for a 
bilateral ankle condition.  The RO also denied the Veteran's 
claim for individual unemployability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A May 1995 Financial Status Report submitted by the Veteran shows 
that the Veteran was receiving disability benefits from the 
Social Security Administration (SSA).  The record does not 
reflect that efforts have been made to obtain corresponding 
medical records.  There is no report of the SSA decision in this 
case, and the Board therefore has no basis for preliminarily 
ascertaining that the disabilities for which SSA benefits were 
granted differ from those addressed in this appeal.  But see Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (finding that 
the duty to assist did not include obtaining SSA records where VA 
had a copy of the decision, and there was no evidence that the 
decision addressed the disability at issue in the appeal).  
Efforts to obtain the SSA records are therefore required, 
pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 
Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

As to the issue of whether new and material evidence has been 
received to reopen claims for service connection for arthritis, 
the Veteran has not, to date, been provided with adequate 38 
C.F.R. § 3.159 notice.  The Veteran has not been furnished with 
notice that describes the type of evidence and information that 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous May 1998 Board decision, as required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Rather, the cited 
notice letters referred only to the November 1972 and January 
1973 RO decisions.  This procedural defect will need to be 
corrected on remand.  
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  SSA should be contacted, and all records 
of medical treatment corresponding with the 
Veteran's reported grant of SSA disability 
benefits should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.

2.  A notice letter should be issued to the 
Veteran in accordance with Kent v. Nicholson.  
The Veteran should be informed of the basis 
for the prior May 1998 Board decision of 
service connection for arthritis and of the 
new evidence needed to reopen the claim, in 
terms of 38 C.F.R. § 3.156(a).  This letter 
should also, more generally, specify the type 
of information and evidence that is necessary 
to substantiate the underlying claim for 
service connection.

3.  After completion of the above 
development, the claims for service 
connection for an increased evaluation for a 
right foot disability, entitlement to service 
connection for a bilateral ankle disability 
and a bilateral leg disability, as well as 
the issue of whether new and material 
evidence has been received to reopen a claim 
for service connection for arthritis, to 
include bilateral hips, back, psoriatic 
arthritis, Marie-Strumpell disease, and 
multiple joints and a bilateral leg 
disability, must be readjudicated.  If the 
determination of any of these claims remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental Statement of the Case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





